Citation Nr: 1537253	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  04-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis with sinus headaches, to include as secondary to service-connected disabilities.

2.   Entitlement to service connection for Ménière's syndrome with vertigo, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2005, the Veteran testified at a personal hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's VA electronic claims folder.

In November 2005, the Board issued a decision that in pertinent part (1) denied entitlement to service connection for Ménière's syndrome with vertigo, (2) reopened the claim of entitlement to service connection for sinusitis with sinus headaches, and (3) remanded the claim of entitlement to service connection for sinusitis with sinus headaches for additional development.

The Veteran appealed the November 2005 Board decision to United States Court of Appeals for Veterans Claims (Court), and in January 2008 the Court issued an order granting the parties' joint motion for partial remand to vacate and remand the part of the Board's November 2005 decision to deny entitlement to service connection for Ménière's syndrome with vertigo. 

The Board issued a second decision in July 2009 that denied the Veteran's service-connection claims for Ménière's syndrome with vertigo and for sinusitis with sinus headaches.  The claimant appealed these two determinations to the Court, and in an August 2011 memorandum decision, the Court vacated the Board's July 2009 decision and remanded it for addition action in compliance with its instructions.

In May 2012, the Board remanded the issues of entitlement to service connection for sinusitis with sinus headaches and Ménière's syndrome with vertigo for additional development. 

In May 2014, the Board issued a third decision that denied the claims of entitlement to service connection for sinusitis with sinus headaches and Ménière's syndrome with vertigo.  The Veteran again appealed to the Court, and in April 2015 the Court issued an order granting the parties' joint motion for partial remand to vacate and remand the part of the Board's May 2014 decision to deny entitlement to service connection for sinusitis with sinus headaches and for Ménière's syndrome with vertigo.

Although additional VA treatment records have been added to the record since the Board's May 2014 decision, in light of the decision below, a waiver of agency of original jurisdiction consideration is unnecessary.  38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's sinusitis with sinus headaches is related to in-service sinus symptomatology.

2.  The evidence is in equipoise as to whether the Veteran has Ménière's syndrome with vertigo.

3.  The weight of the evidence shows that the Veteran's Ménière's syndrome with vertigo is related to in-service sinus and ear symptomatology.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, sinusitis with sinus headaches was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving doubt in the Veteran's favor, Ménière's syndrome with vertigo was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Sinusitis with sinus headaches

VA examination reports and VA and private treatment records reflect a diagnosis of chronic sinusitis.  The July 2003 VA examiner noted that the Veteran had sinus headaches.  Therefore, Hickson element (1), current disability, has been met.  

The Veteran's service treatment records demonstrate that in June 1951 a sinus headache was diagnosed.  He presented with complaints of sinus trouble in service in March 1952 after he had already been diagnosed with and treated for otitis media and a left eardrum rupture in January and February 1952.  Sinus X-rays were normal.  His March 1953 separation examination included a "normal" clinical evaluation of his sinuses, and a VA examiner similarly noted no sinus problems in July 1953 just after his separation from service.  Instead, a deviated septum was observed and diagnosed.  In any event, despite the findings on the March 1953 separation examination and the July 1953 VA examination, Hickson element (2), in-service injury or disease, has been met.

As to Hickson element (3), medical nexus, there is conflicting medical evidence on whether the current sinusitis with sinus headaches is related to the in-service sinus headaches, complaint of sinus symptomatology, and otitis media.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In a July 2001 statement, Dr. D. stated that the Veteran's sinus problems were caused by in-service ear injuries.

The June 2003 VA examiner opined that it is more likely than not that the Veteran's chronic sinusitis with sinus headaches has nothing to his in-service ear problems or other problems he had in service.  The examiner noted that his sinuses are completely normal on X-rays and physical examination.  That examiner added that the appellant claims frontal headaches every day but that the frontal sinuses are normal on X-rays.  In reviewing the service treatment records and claims file, the examiner noted the in-service sinus symptomatology did not seem to be a recurring problem and that there was no diagnosis of sinusitis in the service treatment records or within one year of separation from active service.  

In a January 2012 statement, Dr. A. opined that it is more likely than not that the chronic sinusitis had its origin in service with a sinus infection and subsequent rupture of both tympanic membranes.  

An October 2013 VA examination report reflects a diagnosis of chronic sinusitis that was diagnosed in 1951.  The VA examiner, however, indicated that the date of diagnosis was simply based on the reporting by the Veteran and not supported by evidence.  The examiner added that sinusitis was not diagnosed or treated in service.  The examiner opined that the sinusitis with sinus headaches is less likely as not (less than 50 percent or greater probability) proximately due to or the service of the Veteran's service-connected "condition of 1951-1953."  That examiner did not address whether the sinusitis with sinus headaches is related to the in-service sinus headache and subsequent complaint of sinus symptomatology.

The June 2003 VA examiner addressed the service treatment records showing sinus symptomatology whereas the October 2013 VA examiner did not.  Although Dr. A. and Dr. D. did not review service treatment records, the Board notes that service connection is in effect for chronic otitis media with a scar on the right eardrum and residual of a left eardrum perforation and that bilateral otitis media was diagnosed at the July 1953 VA examination.  Thus, there is medical evidence of in-service bilateral ear infections with scarring and perforation, which gives probative value to the statements of Dr. A. and Dr. D in spite of the fact that those doctors did not review the service treatment records.  In short, the opinion of the June 2003 VA examiner is based on a review of the service treatment records but the statements of Dr. A. and Dr. D. based on being informed of all relevant facts in rendering a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.  In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran's sinusitis with sinus headaches is related to in-service sinus symptomatology.  Accordingly, Hickson element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for sinusitis with sinus headaches.  The benefit sought on appeal is accordingly allowed.

Ménière's syndrome with vertigo

The medical evidence shows that the Veteran has vertigo.  There is, however, conflicting medical evidence on whether the appellant has Ménière's syndrome.

A February 1999 private hospitalization record shows that with chronic tinnitus and episodes of vertigo, Ménière's syndrome becomes a possible diagnosis.

In a December 2002 statement, Dr. D. noted that the recurrent vertigo is a symptom of inner ear disease.

The June 2003 VA examiner stated that instead of Ménière's syndrome the Veteran actually had problems with his heart that have been corrected with a pacemaker and resultant correction of the vertigo.

A December 2005 private treatment record shows a diagnosis of disequilibrium with a probable multifactorial origin to include proprioceptive and cardiac etiologies.

In the January 2012 statement, Dr. A. stated that the Veteran has Ménière's syndrome because the constellation of symptoms - chronic otitis, hearing loss, tinnitus, chronic sinusitis, and vertigo - fit that diagnosis and because, based on literature from the National Institutes of Health, it is likely that Ménière's syndrome develops from middle or inner ear infections.  

The October 2013 VA examination report reflects that the examiner merely noted that the Veteran does not have a stand-alone diagnosis of dizziness/vertigo or a diagnosis of Ménière's syndrome.

VA treatment records do not show a diagnosis of Ménière's syndrome.

As for the opinions that specifically address the existence of Ménière's syndrome, the October 2013 VA examiner did not provide a basis for the opinion.  As for the June 2003 VA examiner's opinion, VA treatment records show continued complaints of dizziness and vertigo subsequent to the implant of a pacemaker in 2000.  Dr. A. provides a thorough basis for his diagnosis of Ménière's syndrome, but Dr. A. did not examine the Veteran.  Between the VA and private treatment records and VA examination reports showing no diagnosis of Ménière's syndrome and the diagnosis of Ménière's syndrome made by Dr. A., the evidence is in equipoise as to whether the Veteran has Ménière's syndrome with vertigo.  Therefore, Hickson element (1), current disability, has been met.  

The Veteran's service treatment records demonstrate that in June 1951 a sinus headache was diagnosed.  He presented with complaints of sinus trouble in service in March 1952 after he had already been diagnosed with and treated for otitis media and a left eardrum rupture in January and February 1952.  Sinus X-rays were normal.  His March 1953 separation examination included a "normal" clinical evaluation of his ears and sinuses, and a VA examiner similarly did not diagnose Ménière's syndrome in July 1953 just after his separation from service.  In any event, despite the findings on the March 1953 separation examination and the July 1953 VA examination, Hickson element (2), in-service injury or disease, has been met.

As to Hickson element (3), medical nexus, the only medical opinion in which there is a diagnosis of Ménière's syndrome with vertigo in particular is the opinion of Dr. A.  That doctor opined that the Ménière's syndrome with vertigo had its origin in service with a sinus infection and subsequent rupture of both tympanic membranes.  The weight of the evidence shows that the Veteran's Ménière's syndrome with vertigo is related to in-service sinus and ear symptomatology.  Hence, Hickson element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for Ménière's syndrome with vertigo.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for sinusitis with sinus headaches is granted.

Entitlement to service connection for Ménière's syndrome with vertigo is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


